DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-9, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow (US 7,404,855 B2) in view of Rench (US 5,586,877).
Regarding claims 1 and 15, Glasgow teaches a corrugated fiberboard (col 1 lines 48-51) blank (Fig. 1) comprising: a first section that comprises a single wall board a having a plurality of fold lines, the first section (on the upper side of fold 37 as shown in Fig. 1) being foldable from a first configuration that is flat (Fig. 1) to a second configuration in which the first section forms a container (Fig. 7); and a second section (on the lower side of fold 37 as shown in Fig. 1); wherein the second section is hingedly coupled to the first section such that the second section can be received within the first section when the first section is in the second configuration (Fig. 7).  Glasgow does not teach the second section comprises a single face board.  Rench teaches an analogous pizza box and teaches forming such a blank using a combination of single-wall 
Regarding claims 2 and 16, Glasgow teaches the first section comprises: a plurality of fold lines that define a bottom section 22 (Fig. 1); a top section 30; a front side wall 34; a rear side wall 28; a left side wall 24; and a right side wall 24; wherein the second section is hingedly coupled to the front side wall (at fold line 37; Figs. 1 and 3-6).
Regarding claims 3 and 19, Glasgow teaches the front side wall 34 comprises at least one fold line 37 (Fig. 1) that hingedly couples the second section to the front side wall.
Regarding claim 8, Glasgow illustrates the second section (on the lower side of fold 37 as shown in Fig. 1, which includes panel 44) has a width that is greater than a width of the bottom section 22.  The examiner notes that claim 2 recites the bottom section as a distinct element from left and right side walls, so the examiner interprets the bottom section as panel 22.  The preamble recites a blank, and the second section in blank form is wider than the bottom panel 22 of the container (Fig. 1).
Regarding claim 9, Glasgow is modified with the material of Rench, and Rench teaches the single-face board comprises a fluted side and a linerboard side, and wherein the fluted side is on the same side as a top surface of a bottom section (Fig. 2)
Regarding claims 11-12, Glasgow is modified with the material of Rench, and Rench teaches a top surface of the bottom section (near the sidewalls; Fig. 2) comprises a liner tape and a bottom surface of the bottom section comprises a liner board (col 1 line 61-col 2 line 5), but Rench does not teach white linerboard specifically.   The Office takes the position that this feature is not a patentably distinguishable feature over the prior art because mere changes in color over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Glasgow and Rench so the linerboard could be of various colors, including white.  
Regarding claim 13, Glasgow teaches the second section comprises one or more fold lines 43, 49, 47 (Fig. 1; Fig. 6 illustrates the second section folded about the fold lines).
Regarding claim 14, Glasgow teaches the one or more fold lines are positioned to allow the second section to form a rectangular shape within the container (Fig. 7).

Claims 1-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terlesky (US 8,770,446 B1) in view of Rench (US 5,586,877)
Regarding claims 1 and 15, Terlesky teaches a corrugated fiberboard (col 2 lines 10-11) blank (Fig. 1) comprising: a first section that comprises a single wall board a having a plurality of fold lines, the first section (section 60 and most of section 40) being foldable from a first configuration that is flat (Fig. 1) to a second configuration in which the first section forms a container (Fig. 2); and a second section 50; wherein the second section is hingedly coupled to the first section such that the second section can be received within the first section when the 
Regarding claims 2 and 16, Terlesky teaches the first section comprises: a bottom section 70; a top section 200; a front side wall 90; a rear side wall 100; a left side wall 80; and a right side wall 80; wherein the second section 50 is hingedly coupled to the front side wall (at fold lines 320; Fig. 1).
Regarding claims 3 and 19, Terlesky teaches the front side wall 90 comprises at least one fold line 320 that hingedly couples the second section to the front side wall (Fig. 1).
Regarding claims 4-6 and 20, Terlesky teaches the front side wall comprises a first fold line 320, a second fold line 320, a first cut line 180, and wherein, when the second section is received within the first section, a ratio of a height of the second section within the container relative to a height of the front side wall ranges from 0.3 to 0.5 (the shelf is a center shelf, so is half the height to form two pizza compartments; col 3 lines 23-31).
Regarding claims 7 and 18, Terlesky teaches the second section comprises at least one internal opening 160 (Fig. 3) that can receive an item.
Regarding claim 8, Terlesky teaches the second section 50 (which includes panels 140) has a width that is greater than a width of the bottom section 70 (Fig. 1).
Regarding claim 9, Terlesky is modified with the material of Rench, and Rench teaches the single-face board comprises a fluted side and a linerboard side, and wherein the fluted side is on the same side as a top surface of a bottom section (Fig. 2)
Regarding claims 11-12, Terlesky is modified with the material of Rench, and Rench teaches a top surface of the bottom section (near the sidewalls; Fig. 2) comprises a liner tape and a bottom surface of the bottom section comprises a liner board (col 1 line 61-col 2 line 5), but Rench does not teach white linerboard specifically.   The Office takes the position that this feature is not a patentably distinguishable feature over the prior art because mere changes in color over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Terlesky and Rench so the linerboard could be of various colors, including white.
Regarding claim 13, Terlesky teaches the second section 50 comprises one or more fold lines 310, 330 (Fig. 1).
Regarding claim 14, Terlesky teaches the one or more fold lines are positioned to allow the second section to form a rectangular shape within the container (Fig. 2).

Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest forming unitary carton and insert blank where the carton is made of only corrugated cardboard and the insert is formed using only single-face material such as recited in claim 17.  The prior art does not teach or suggest a unitarily formed blank having the claimed panels where an internally folding section has a single face portion with exposed corrugations that are on an outside of a blank relative to the internal compartment, as recited in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for various references that use unitarily formed single-faced corrugations surfaces in combination with corrugated panels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734